Citation Nr: 0914183	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic neck or cervical spine disability.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from February 1946 to 
January 1947 and from January 1947 to September 1953.  He 
also had subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the Veteran's application to 
reopen a claim for service connection for a "neck 
disorder."  The veteran filed a timely Notice of 
Disagreement (NOD) in September 2005 and, subsequently, in 
June 2006, the RO provided a Statement of the Case (SOC).  In 
the SOC, the RO reclassified the issue as one of "service 
connection for a back condition, also claimed as a neck 
disability."  In June 2006, the veteran filed a timely 
substantive appeal to the Board.   

In December 2008, the appellant testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.  

The Board notes that, since the neck or cervical spine is a 
separate and distinct anatomical location from the back or 
thoracolumbar and lumbosacral spine and it is rated in part 
under different criteria, it is a separate claim.  The issues 
on appeal are styled accordingly.
The decision below reopens both claims on appeal.  The issues 
of entitlement to service connection for the Veteran's neck 
and back disorders are further addressed in the REMAND 
appended to the decision below; they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1990 decision of the Board of Veterans Appeals 
denied the Veteran's original claim for service connection 
for a back disorder.

2.  A November 2001 unappealed rating decision denied the 
Veteran's application to reopen his claim for service 
connection for a back disorder; and denied a claim for 
service connection for a neck disorder.

3.  In an unappealed May 2004 rating decision, the RO denied 
the Veteran's application to reopen his claim for service 
connection for a neck disorder.

4.  Evidence received since the last final decisions of 
record regarding the Veteran's claims for entitlement to 
service connection for a back disorder (to include the 
thoracolumbar/lumbosacral spine) and a neck disorder (to 
include the cervical spine) relate to previously 
unestablished facts necessary to substantiate the underlying 
claims and the evidence raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied the Veteran's 
application to reopen his claim for service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).  

3.  A May 2004 RO decision that denied the Veteran's 
application to reopen his claim for service connection for a 
neck disorder became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for neck or 
cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Inasmuch as the disposition reached herein regarding the 
application to reopen the veteran's claims for service 
connection for neck and back disabilities is favorable to the 
appellant and the underlying claims for service connection 
are addressed in the remand below, the need to discuss the 
VA's efforts to comply with the VCAA and its implementing 
regulations and jurisprudence is at this juncture obviated.


II.	New and Material Evidence

a.  Factual Background.  Historically, the Board denied the 
Veteran's claim for service connection for a back disorder in 
an August 1990 decision; and the RO denied his claim for 
service connection for a neck disorder in a November 2001 
decision.  In each case, the VA stated that the evidence did 
not indicate that the Veteran's current disorders were 
causally related to service.  The Veteran did not appeal 
either decision and they became final.  See 38 U.S.C.A. § 
7105, 7266. 

The November 2001 RO decision also denied the Veteran's 
application to reopen his claim for service connection for a 
back disorder.  Additionally, in an unappealed April 2004 
rating decision, the RO denied the Veteran's application to 
reopen his claim for service connection for a neck disorder.  
Because the Veteran did not appeal either decision, they 
became final.  See 38 U.S.C.A. § 7105.

Evidence submitted prior to the most recent final decisions 
denying the Veteran's applications included service and 
reserve treatment records, VA and private medical records, 
and statements from the Veteran. 

The Veteran's active service treatment records are negative 
for any contemporaneous report of evaluation, treatment or 
diagnosis for a back or neck disorder.  On the Veteran's 
September 1953 service discharge medical examination, the 
examiner noted no abnormalities involving the musculoskeletal 
system or spine.  However, in the notes section, the examiner 
indicated that the Veteran sprained his back in 1952 and that 
the disorder was occasionally painful after long sitting.

The Veteran's reserve service treatment records, dated from 
March 1961 through February 1981, do not include any report 
of treatment or diagnosis for a back or neck disorder.  

In November 1978 private treatment records, the examiners 
indicated treating the Veteran for a herniated disc at the 
L4-5 and L5-S1 interspaces after he reportedly fell off of a 
truck.  

In a December 1998 private treatment record, specifically an 
operative report, the examiner, Dr. H (initial used to 
protect privacy) diagnosed the Veteran with right L4 
radiculopathy, secondary to a far lateral herniated nucleus 
pulposus, right L4/L5.  The examiner noted performing a right 
L4-5 laminecotomy; a complete facetectomy; a foraminotomy; 
and an excision of the herniated nucleus pulposus, 
microscopic.

In a June 1999 private treatment record, Dr. H noted that the 
Veteran suffered a service-related injury in the past that 
had caused continued symptoms in the back and neck.  

In an October 2000 VA medical examination report, the Veteran 
reportedly stated that, during service, he had a diving 
accident in which he injured his neck and lower back.  He 
indicated having neck and lower back pain since that 
incident.  He described his neck pain as chronic with 
limitation of the movement with radiation to both arms with 
paresthesia and numbness.  He also reported stiffness and 
fatigability of both the back and neck.  The examiner's 
diagnoses were cervical radiculopathy; cervical post-
traumatic arthritis; and L4, L5 central to right herniated 
nucleus pulposus.  

In a March 2001 statement, the Veteran indicated that the 
diving accident occurred in the Fall of 1952 at Clark Air 
Force Base in the Philippines.  He stated that, after diving 
from the high diving board, he hit the bottom of the pool 
with his chest.  He noted that he had to be helped out of the 
pool by other swimmers because he could not lift himself out 
due to the injury.  He stated that he felt that he incurred a 
cervical injury at this time that it was reinjured in Korea 
when another service member jumped into a trench and landed 
on top of his neck.  The Veteran reported that he still had 
some pain in his lower back following the December 1998 
surgery, and that his neck injury caused him to have 
increased numbness in his arms, down to his fingers, making 
it increasingly more difficult to hold objects.  
In a November 2001 private medical record, specifically an 
operative report, Dr. H diagnosed the Veteran with stenosis 
C5-6.  The examiner indicated that he performed a 
microsurgical, anterior cervical discectomy C5-6; an 
allograft fusion C5-6; and an Orion anterior cervical plating 
C5-6.  

In a February 2003 VA treatment record, the examiner 
diagnosed the Veteran with low back pain secondary to 
lumbosacral degenerative joint disease.  The examiner noted 
that the Veteran's condition had improved since the December 
1998 surgery, but that he still had arthritis causing 
intermittent pain.  Additionally, the examiner reported that 
the Veteran had degenerative joint disease of the cervical 
spine, now essentially resolved after the November 2001 
surgery.  

In a May 2004 private medical record, Dr. A (initial used to 
protect privacy) indicated that the Veteran was status-post 
for a diving injury with neck trauma in 1952.  Dr. A noted 
that the Veteran reported developing a severe deep, dull ache 
in the neck over the past two months.  

Evidence submitted after the May 2004 rating decision, the 
most recent final decision relating to the neck claim, 
included a letter written by the Veteran during service and 
statements from the Veteran before the Board.

In June 2005, the Veteran submitted a letter purportedly 
written in November 1952 with an envelope postmarked November 
24, 1952.  In the letter, addressed to his family, the 
Veteran stated that he "hurt [his] back swimming almost two 
weeks ago and it [wa]s still quite sore but improving."  He 
noted that he was taking heat treatments for the disorder and 
they appeared to be helping.

In a December 2008 hearing before the Board, the Veteran 
indicated that he hurt his back during service in 1952 and 
was given heat treatment in the Philippines and Korea.  He 
then stated that he hurt his back in Korea when a "1,300 
pound dirt drive" landed right under his neck.  (Hearing 
Transcript, pages 3-4).  The Veteran indicated that he was 
not given a discharge examination after service, but was told 
to fill out a form on which he indicated that he had a back 
injury.  (Hearing Transcript, page 6).  He stated that, upon 
his discharge from service, he was treated for back and neck 
conditions by a physician in his area who had passed on 
during the interim.  (Hearing Transcript, page 7).  The 
Veteran reported that he was treated by a Dr. DeLuca at 
Plattsburg Air Force Base.  He indicated that this doctor was 
in private practice in the Plattsburg, NY area.  Although the 
Veteran did not know if this doctor had records involving his 
treatment, he believed that an attempt could be made to 
acquire any in his possession.  (Hearing Transcript, page 
12).  

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  Because the Veteran's claims were previously 
denied based on findings that his current back and neck 
disorders did not occur in nor were they related to his 
service, for evidence to be new and material, it would have 
to tend to show otherwise, i.e., that the Veteran had neck or 
back disabilities during service or there is a nexus between 
a current disorder and service.

The November 1952 letter, submitted in June 2005, and the 
Veteran's December 2008 testimony before the Board constitute 
evidence indicating that the Veteran suffered an injury to 
the back and/or neck while diving during service.  Thus, the 
additional evidence in question is competent and relevant 
regarding in-service neck and back trauma and continuity of 
sympytomatology since that time.  It is undisputed that the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., an injury involving the neck and back 
during service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  While the Veteran, as a layman, does not 
have medical expertise to provide a competent opinion 
regarding diagnosis and causation of his neck and back 
disabilities (see, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)), he is competent to report what comes to him 
through his senses, such as neck and back pain.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  When taken at face value, as 
is required when determining solely whether to reopen a 
previously denied claim, the Board finds that this evidence 
relates to unestablished facts necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims.  Accordingly, the evidence is new and material 
and the claims of entitlement to service connection for a 
back and neck disorder must be reopened.

ORDER

New and material evidence having been received, the claim of 
service connection for a back disorder is reopened.

New and material evidence having been received, the claim of 
service connection for a neck or cervical spine disorder is 
reopened.

The appeal is granted to this extent only.  


REMAND

As noted above, there is sufficient evidence of record to 
confirm that the Veteran sustained in-service back and neck 
injuries and competent evidence that shows he has current 
diagnoses of back and neck disabilities.  The only competent 
opinions regarding whether the Veteran's back and neck 
disorders are linked to service are found in the June 1999 
private treatment record, authored by Dr. H, and the May 2004 
private medical record from Dr. A.

In Dr. H's report, specifically a June 1999 private treatment 
record, the clinician indicated that the Veteran's back and 
neck disorders were caused by an injury during service.  Dr. 
A's report, specifically a May 2004 private medical record 
relating to the Veteran's evaluation and treatment, includes 
the notation of status-post diving injury with neck trauma in 
1952 (during service).  The Board notes, however, that 
neither doctor's report contains any indication that he 
reviewed the claims file or other service-related clinical 
data in reaching his conclusion.  Because these medical 
records do not mention any outside source of information, the 
Board must conclude that the examiners based their 
assessments on solely on statements made by the Veteran.  
Under these circumstances, the Board finds that these 
opinions supporting the claim that a nexus existed between 
the Veteran's back and neck disorder and service are 
weakened.  See Prejean v. West,  13 Vet. App. 444, 448 (2000) 
(indicating that the Board may determine the probative value 
of medical opinions based on their detail of their analysis 
and the physician's access to the Veteran's medical records).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
citing its decisions in Swann and Reonal, the Court 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the Veteran.  
In this case, as noted above, the fact that the Veteran 
sustained back and neck injuries during service is not in 
dispute.

If the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking a medical opinion 
based upon an examination and a review of the relevant 
evidence in the claims file.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In view of the foregoing, the Board 
finds that a VA orthopedic or joints examination that 
includes an opinion addressing the contended causal 
relationships, which is preceded by a review of all of the 
relevant medical evidence in the claims file and supported by 
a rationale, is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c (4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Additionally, during his December 2008 testimony, the Veteran 
identified a Dr. DeLuca whom he claims provided treatment to 
him at Plattsburg Air Force Base.  The Veteran indicated that 
this doctor was in private practice in the Plattsburg area.  
In accordance with the VA's duty to assist in obtaining 
evidence necessary to substantiate the Veteran's claim, the 
Board finds that all existing pertinent medical records 
regarding Dr. DeLuca's treatment of the Veteran should be 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(c)(2).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter regarding the claims 
for service connection for neck and back 
disorders.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment who provided health care for his 
neck and back disorders.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant, to include from Dr. DeLuca.

3.  The Veteran should be afforded a VA 
orthopedic or joints examination to 
determine the nature, approximate onset 
date, and etiology of any back or neck 
disability that is currently present.  
Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

a)	Is it at least as likely as not (50 
percent or greater degree of 
probability) that any back disability 
that is currently present began during 
service or is otherwise linked to any 
incident of active service or Reserves 
service, to include an undisputed 
diving injury in 1952?
b)	Is it at least as likely as not (50 
percent or greater degree of 
probability) that any neck disability 
that is currently present began during 
service or is otherwise linked to any 
incident of active service or Reserves 
service, to include an undisputed 
diving injury in 1952?

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationships; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

4.  When the development requested has 
been completed, the AMC/RO must re-
adjudicate the claims on a de novo basis 
with consideration of all evidence in the 
claims file.  If either benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


